Citation Nr: 0600766	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  04-32 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.  

2.  Entitlement to an increased rating for ulcerative 
colitis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1989 to 
May 1990, and from November 1990 to November 1998.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


REMAND

In August 2004, the veteran submitted a VA Form 9 (Appeal to 
Board of Veterans' Appeals) in which she requested a hearing 
before a member of the Board (Veterans Law Judge) sitting at 
the RO (travel board hearing).  Thereafter, sometime in 
November or December 2004, the veteran's representative 
submitted a hearing clarification form to the RO, in which a 
video conference hearing was requested in lieu of a travel 
board hearing.  In December 2005, the veteran was notified by 
letter from the RO that she had been scheduled for a video 
conference hearing on January 23, 2006.  Subsequently, in a 
second hearing clarification form, dated later in December 
2005, and apparently faxed to the Board on January 4, 2006, 
the veteran requested a travel board hearing in lieu of the 
scheduled video conference hearing.  

Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, and in accordance with 
her request, the veteran must be provided an opportunity to 
present testimony during a travel board hearing.  The veteran 
is advised that if she desires to withdraw the hearing 
request prior to the hearing, she may do so in writing 
pursuant to applicable provisions.  See 38 C.F.R. § 20.702(e) 
(2005).  

In view of the foregoing, this case must be REMANDED for the 
following action:
 
The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO in accordance with her 
December 2005 request.  The RO should 
notify the veteran (and her 
representative) of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2005).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

